Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          21-JAN-2022
                                          07:53 AM
                                          Dkt. 172 ODMR

                        NO. CAAP-XX-XXXXXXX
                (Consolidated with CAAP-XX-XXXXXXX)


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I

                          CAAP-XX-XXXXXXX
             IN THE MATTER OF ADOPTION OF A MALE CHILD

                                AND
                          CAAP-XX-XXXXXXX
             IN THE MATTER OF ADOPTION OF A MALE CHILD


        APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
           (FC-A NO. 18-1-0005K and FC-A NO. 18-1-19K)


              ORDER DENYING MOTION FOR RECONSIDERATION
      (By:   Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

          Upon consideration of the Motion for Reconsideration,
to Dismiss Petition for Adoption and to Vacate All Proceedings in
These Consolidated Matters (Motion) filed by Petitioner-Appellant
DG (Grandmother) on January 18, 2022, the papers in support, and
the record, it appears that:
          (1) Grandmother moves for reconsideration of our
Memorandum Opinion filed on December 28, 2021, to dismiss the
underlying petition and to vacate all proceedings in these
consolidated matters; and
          (2) The Motion presents no point of law or fact that
we overlooked or misapprehended. See Hawai#i Rules of Appellate
Procedure Rule 40(b).
          Therefore, IT IS HEREBY ORDERED that the Motion is
denied.
          DATED:   Honolulu, Hawai#i, January 21, 2022.
                                     /s/ Lisa M. Ginoza
                                     Chief Judge

                                     /s/ Keith K. Hiraoka
                                     Associate Judge

                                     /s/ Karen T. Nakasone
                                     Associate Judge




                                 2